Citation Nr: 1143846	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of cold injuries to the feet, hands, and ears.

2.  Entitlement to service connection for a stomach condition.

3.  Entitlement to service connection for a respiratory condition, to include exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 1953.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in October 2008 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board is aware that the Veteran filed a notice of disagreement in February 2009, and that he indicated he disagreed with the decision made in the October 2008 rating decision.  However, the Board further observes that the Veteran submitted additional evidence within the year of the January 2008 rating decision.  Therefore, the Board finds that the January 2008 rating decision did not become final.  As such, there is no need for new and material evidence to reopen the previously denied claim.  See 38 C.F.R. § 3.156(b) (2011).

The Veteran requested a hearing before the Board in his August 2010 substantive appeal.  However, he subsequently withdrew that request in September 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the length of time that this case has been in appellate status and of the Veteran's poor health and deeply regrets the need to remand this case yet again; however, the Veteran's due process rights must be respected and he must be afforded every possible consideration.  

At the outset, the Board observes that the Veteran is a combat Veteran.  His discharge document reflects that he was awarded the Combat Infantryman Bade, and that he was assigned to Company A, 5th Cavalry Regiment.  In August 2008, he submitted a sworn statement describing his experiences while assigned as a machine gunner in a bunker position on Heartbreak Ridge with Company A, 5th Cavalry Regiment, 2nd Infantry Division.  He reported he was assigned with three other squad members during the time period in September 1951.  VA has recognized his service in combat, and he has been awarded service-connection for post-traumatic stress disorder based on combat-related stressors.  In addition, the Veteran attested that he experienced frostbite to his feet, hands, and ears; and that he also had stomach cramps.  He swore that he has experienced symptoms of decreased circulation in his hands and feet, and stomach problems from that time to the present.

The Veteran's testimony as to his experiences in combat and his symptoms from then to the present is sufficient to establish in-service incurrence of exposure to cold temperatures and experiencing stomach problems and suggests ongoing problems since that service.  The Board notes that the National Personnel Records Center notified VA in November 2007 that the Veteran's service records are missing and have been destroyed by the 1973 fire.  No Surgeon General's records could be located, and attempts to reconstruct the Veteran's records failed.  The Veteran's statements are consistent, and he is a credible witness.  His injuries are also consistent with the circumstances of his service, and the Board finds no reason not to believe that the events occurred as he has testified.  Given the Veteran's credibility as a witness, and the lack of complete records, the Board accepts the Veteran's statements concerning his in-service cold exposure and stomach problems, as true.  No further verification is needed to establish the in-service occurrence of cold exposure and stomach problems.  See 38 U.S.C.A. § 1154(b) (West 2002); see also Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  

In addition, VA and private treatment records reflect that the Veteran is diagnosed with neuropathy, gastroesophageal reflux disease, and black lung disease.

Remand is required in this case to correct several omissions in VA's duty to assist.

First, the Veteran stated he was treated at the VA Medical Center in Cleveland, Ohio from 1975 to the present.  VA treatment records were requested of the Louis Stokes VAMC in Brecksville, Ohio, to no avail.  In June 2010, a response was received that no records had been located.  A request was made for old records, but no response was obtained.  It is not certain that this is the same facility and, in fact, a report of contact dated in May 2010 reflects that the Veteran stated it was not the same facility.  In any event, the record does not show that a formal finding of unavailability was made.  Another attempt must be made to find the Veteran's VA treatment records.  

Second, in his 2008 notice of disagreement, the Veteran argued he was exposed to asbestos on board the ship used to transport U.S. Army soldiers to Korea.  He attested he was on board for two months, and that his respiratory condition was the result of this exposure.  The claims file does not show that his claim for service connection for a respiratory condition has been properly developed as one involving asbestos.  

VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he or she might be awarded service connection for a claimed disability.  See Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); see also Bielby v. Brown, 7 Vet. App. 260, 262 (1994).  Recent decisions by the U.S. Court of Appeals for Veterans Claims and U.S. Federal Circuit Courts have affirmed this holding.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008); aff'd. 557 F.3d 1355 (Fed. Cir. 2009).  

In this regard, while it is noted that NPRC has determined that the Veteran's service department records have been lost and cannot be reconstructed, unit histories have not been obtained.  These documents may reflect what ship the Veteran embarked on.

Third, and finally, VA examinations in this case have either been inadequate or non-existent.  

In September 2008, the Veteran was afforded a VA examination.  Clinical findings show periarticular osteopenia in the bilateral feet by X-rays, which the radiologist opined could be seen in association with previous frostbite injury and some arthritides.  However, the VA examiner opined that the peripheral neuropathy found in the Veteran's feet was diabetic peripheral neuropathy and not the residuals of cold injury to the feet.  There were no findings of peripheral neuropathy in the hands.  The examiner's rationale was that review of the Veteran's claims file did not reveal any records indicating any specific treatment for any cold injury, and that there were no service medical records at all.  The examiner stated that a search of weather during the time period from September to October 1951 showed the mean temperature for the days at 60 degrees Fahrenheit, which was too warm for snow or cold injury.  In addition, the examiner opined that had the Veteran been exposed to cold severe enough to cause injury, it was not likely that his feet would have been injured but not his hands.  The VA examiner was identified as a staff physician.

The 2008 VA examination and opinion cannot be adequate.  First, the examiner based his opinion at least in part on the lack of inservice treatment records and post-service treatment records documenting cold injury to the hands and feet.  The very essence of 38 U.S.C.A. § 1154(b) and the related case law is that the Veteran's statements of injury during combat are accepted in the face of missing documentation.  Second, the examiner's rationale is inappropriate.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995), see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Even if it would be appropriate for the examiner to discuss the weather conditions of the time without reference to service department records that documented such information, the Board has not been given enough information about the data quoted to evaluate it.  At the most, we are told that the average temperature during the day was purportedly 60 degrees.  In addition, the examiner did not take note of the lay evidence creating continuity of circulation symptomatology from service to the present.  

No VA examination was accorded concerning the claim for service connection for stomach and respiratory conditions.

Accordingly, a new VA examination should be provided to determine the nature, extent, and etiology of residuals of cold injury to the Veteran's hands, feet and ears, and his stomach and respiratory conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

The Board earnestly desires to make a decision in this case, but finds that to do so would prejudice the Veteran unfairly and violate his right to due process.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is directed.

1.  The RO/AMC must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the evidence required to substantiate his claim for a respiratory condition as the result of exposure to asbestos.  A copy of the letter should be sent to the Veteran's representative. 

2.  The RO/AMC should ask the Veteran to identify any and all health care providers who treated him for his claimed frostbite residuals to the hands, feet, and ears; and his stomach and respiratory conditions.  Obtain all identified records that are not already of record.  In addition, obtain any additional VA treatment records from 1975 to the present.  All efforts to obtain this evidence-including that to obtain old, archived, or retired federal records-must be documented in the claims folder.   

If the RO/AMC is unable to obtain any of the relevant records sought, it must notify the Veteran that it has been unable to obtain such records so that he may provide them himself.  The RO/AMC must identify the specific records not obtained, explain the efforts used to obtain those records, and describe any further action to be taken with respect to the claims.  38 U.S.C. 
§ 5103A(b)(2) (West 2002).

3.  The RO/AMC should develop the case appropriately as one involving exposure to asbestos.

4.  The RO/AMC should schedule the Veteran for VA examinations with a physician other than the one who conducted the September 2008 VA examination to determine the nature, extent and etiology of his claimed cold injury residuals, stomach condition, and respiratory condition.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Any and all lower hand, feet, ear, gastrointestinal and respiratory pathology must be diagnosed.

For the purposes of this examination, the examiner is directed to accept as true the Veteran's report of in-service exposure to cold temperatures and stomach problems during his active combat service.

The examiner is asked to offer the following opinions:

Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed hand, feet, and ear pathology:  

a)  had its onset during active service or presumptive period following active service; 

b)  is the result of any incident of active service or aggravation by any incident of active service, to include cold injuries sustained during combat; or 

c)  is the result of any other service-connected disability(ies), to include aggravation of a nonservice-connected condition by a service-connected condition.

Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed gastrointestinal and respiratory pathology:  

a)  had its onset during active service or presumptive period following active service; 

b)  is the result of any incident of active service or aggravation by any incident of active service, to include stomach problems during combat and exposure to asbestos; or 

c)  is the result of any other service-connected disability(ies), to include aggravation of a nonservice-connected condition by a service-connected condition.

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) the hands, feet, ears, gastrointestinal or respiratory pathology, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a)  (2011); Allen v. Brown , 7 Vet. App. 439 (1995).

A complete rational must be provided for all opinions expressed.  If the examiners are unable to offer any of the requested opinions, it is essential that the examiners offer a rationale for the conclusion that opinions could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

6.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



